23 Mich. App. 4 (1970)
178 N.W.2d 85
PEOPLE
v.
DAVIDSON
Docket No. 5,221.
Michigan Court of Appeals.
Decided March 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Brennan & Kurtz, for defendant on appeal.
Before: LEVIN, P.J., and J.H. GILLIS and BRONSON, JJ.
*5 PER CURIAM.
Defendant, Michael Davidson, appeals his nonjury conviction for breaking and entering with intent to commit larceny.[*]
On appeal, defendant contends that the trial court committed reversible error in considering his juvenile record in imposing sentence. This precise issue has been considered by this Court in People v. Coleman (1969), 19 Mich App 250, where we ruled that the post-conviction examination of juvenile records in imposing sentence is not a use of such records as "evidence" in violation of MCLA § 712A.23 (Stat Ann 1962 Rev § 27.3178[598.23]). This holding has been reiterated in People v. Charles Williams (1969), 19 Mich App 544.
Defendant's second allegation of error objects to the quantum of proof, saying the circumstantial evidence adduced at trial was hazy and inconclusive as to the breaking and entering. We have thoroughly considered the evidence introduced at trial and find that, although it is predominantly circumstantial, it was sufficient to permit the trier of fact to find the defendant guilty beyond a reasonable doubt.
Affirmed.
NOTES
[*]  MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305).